Citation Nr: 0421968	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  99-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
partial medial meniscectomy.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

4.  Evaluation of degenerative disc disease, lumbar spine, 
L5-S1, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1971, June 1971 to August 1971, July 1981 to September 1992, 
and September 1993 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As to the issue of entitlement to service connection for 
degenerative disc disease of the cervical spine, the Board 
notes that in an October 2000 letter, the veteran's treating 
VA physician indicated that a MRI of the cervical spine had 
shown multiple degenerative disc levels of the cervical spine 
consistent with chronic neck pain.  The physician further 
indicated that the precise cause of the degenerative process 
was not known but that there was reasonable evidence that 
trauma made a significant contribution to this condition.  
The VA physician stated that based upon the history provided 
by the veteran with regard to his military duties, it was 
reasonable to conclude that trauma may have contributed to 
the veteran's problem.  

With regard to the veteran's claim of service connection for 
headaches, the Board notes that the veteran has related his 
headaches to his cervical spine problems.  Service connection 
is warranted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2003).  The Court has also held that 
service connection can be granted for disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

As to the issue of service connection for residuals of a 
right knee partial meniscectomy, the Board notes that the 
veteran was seen with right knee complaints on several 
occasions during service, including a strain to the right 
knee.  

As to the issue of entitlement to an increased evaluation for 
degenerative disc disease of the lumbar spine, the Board 
notes that during the course of the appeal, the Diagnostic 
Codes relating to diseases and injuries of the spine changed.  
See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The RO has not had 
the opportunity to evaluate the veteran under the new rating 
criteria.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

In addition, there is a question with regard to whether the 
veteran still desires a travel board hearing.  On the Form 9 
in April 2003, he requested a travel board hearing.  There is 
a December 2003 letter in the file indicating that the 
veteran was to be scheduled for a hearing in March 2004.  In 
a memorandum to the veteran's representative in December 
2003, it was noted there was some confusion with regard to 
whether the veteran was trying to reschedule a hearing at the 
RO.  A handwritten note indicates that if the veteran still 
wanted an RO hearing, his travel board hearing would be 
cancelled.  The representative's reply clarified that the RO 
hearing had already been held in 2001 and that the case was 
ready to be certified to the Board.  It is not clear if the 
veteran intended to withdraw his request for a travel board 
hearing and there is no record that the hearing was held.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for headaches, a cervical spine disorder, 
a right knee disorder, and degenerative 
disc disease of the lumbar spine.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
right knee disorder.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder should be 
made available to the examining physician 
for review.  The examiner should offer an 
opinion on the question of whether it is 
at least as likely as not that any 
current right knee disorder is related to 
service.  Complete detailed rationale 
must be given for each opinion that is 
rendered.

4.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
cervical spine disorder.  All necessary 
tests should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer an 
opinion on the question of whether it is 
at least as likely as not that any 
current cervical spine disorder is 
related to service.  Complete detailed 
rationale must be given for each opinion 
that is rendered.

The examiner is also requested to render 
an opinion as to whether the veteran's 
service-connected degenerative disc 
disease of the lumbar spine or 
degenerative disc disease of the thoracic 
spine caused or has aggravated any 
current cervical spine disorder, if 
found.  In the event that the examiner 
finds that the degenerative disc disease 
of the lumbar or thoracic spine did not 
cause but has aggravated a cervical spine 
disorder, then the examiner should 
address each of the following medical 
issues: (1) The baseline manifestations 
which are due to the effects of the non-
service connected cervical spine disorder 
(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
degenerative disc disease of the lumbar 
or thoracic spine, based on medical 
considerations, and (3) The medical 
considerations supporting an opinion that 
increased manifestations of a cervical 
spine disorder are proximately due to the 
service-connected degenerative disc 
disease of the lumbar or thoracic spine.  
The examiner is to set forth all findings 
and conclusions in a clear, comprehensive 
and legible manner.

5.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
headache disorder.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer an 
opinion on the question of whether it is 
at least as likely as not that any 
current headache disorder is related to 
service.  Complete detailed rationale 
must be given for each opinion that is 
rendered.

The examiner is also requested to render 
an opinion as to whether the veteran's 
cervical spine disorder caused or has 
aggravated any current headache disorder, 
if found.  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.

6.  With regard to the issue of an 
increased evaluation for degenerative 
disc disease of the lumbar spine, the RO 
should, after undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the issue 
taking into account the newly enacted 
regulations.

7.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

8.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

9.  The RO should also contact the 
veteran to clarify whether he still 
desires a travel board hearing.  If so, 
he should be scheduled for such hearing 
as soon as possible.  

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




